Citation Nr: 0903291	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California 

THE ISSUE

Whether the appellant should be recognized as the surviving 
spouse of the veteran for the purpose of dependency and 
indemnity compensation benefits under 38 U.S.C. § 1318.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.  He died in June 2005.  The appellant is the veteran's 
ex-spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In November 2008, the appellant failed to appear for a 
hearing before the Board.


FINDINGS OF FACT

1. The veteran and the appellant were married in December 
1970 and they divorced in May 1989.  

2. At the time of the veteran's death in June 2005, he was 
married to G. Y.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for the purpose of dependency and indemnity 
compensation benefits under 38 U.S.C. § 1318.  38 U.S.C.A. §§ 
101(2) (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.54 (2008).




Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  On the 
claim decided, the facts are not in dispute.  As the analysis 
below demonstrates, the appellant is not entitled to the 
benefits sought as a matter of law.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A marriage certificate shows that the appellant and the 
veteran were married in December 1970 in Washoe County, 
Nevada.  

The veteran's death certificate shows he died in June 2005.  

In July 2005, the appellant filed a claim for dependency and 
indemnity benefits, indicating that she and the veteran 
married in December 1970 and their marriage ended in divorce.  

A judgment from the Superior Court of California, County of 
Santa Clara, shows the veteran's and appellant's marriage was 
dissolved in May 1989.  

A marriage certificate shows that the veteran and now G. Y. 
were married in December 1999 in Clark County, Nevada.  

In April 2006, dependency and indemnity compensation benefits 
were granted to G. Y.  

The appellant contends that she and the veteran were married 
in 1970, divorced in 1989, had two children, were living 
together for five years prior to his death and planned to 
remarry after his divorce from his second wife was finalized.  
The appellant states the veteran left her in debt from credit 
card purchases and the purchase of an automobile.  

Analysis

In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death, 
and acknowledges that he was married to G. Y. at the time of 
his death.  Rather, she contends that she is responsible for 
his debt and took care of him in his final days.  

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct of, or procured 
by the veteran without fault of the spouse.  38 C.F.R. § 
3.50(b).  

A claimant qualifies as a spouse of the veteran if she was 
validly married to him.  38 C.F.R. § 3.50.  In determining 
whether the marriage is valid, the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued, will be applied.  
38 C.F.R. § 3.1(j).

In order to qualify as the veteran's surviving spouse the 
appellant must have entered into a marriage with him that is 
considered valid under the laws of the jurisdiction in which 
they resided at the time of the marriage.  The appellant was 
not the veteran's lawful spouse at the time of his death 
because their marriage was terminated by divorce in May 1989 
and subsequently, the veteran married G. Y. in December 1999, 
whom he did not divorce prior to his death.  

In this case, as the veteran was married to G. Y. at the time 
of his death, it follows that the appellant could not have 
been his spouse at the time of his death and recognition of 
the appellant as the surviving spouse of the veteran for the 
purpose of dependency and indemnity compensation benefits 
under 38 U.S.C. § 1318 is not established.


ORDER

The appeal to recognize the appellant as the veteran's 
surviving spouse for the purpose of dependency and indemnity 
compensation benefits under 38 U.S.C. § 1318 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


